Notice of Pre-AIA  or AIA  Status
Notice of Pre-AIA  or AIA  Status
Notice of Allowance
1.    This notice of allowance is responsive to the after final amendments and arguments filed by Applicant on 6/10/2021. The present application is being examined under the pre-AIA  first to invent provisions. Applicant’s arguments are persuasive as to the allow-ability of the claims and for the reasons presented below, all previous rejections and arguments are considered moot.  
Allowable Subject Matter
2.    Claims 1, 3-8, and 10-14 are allowed. Claims 2, 9 and 15-29 are cancelled. 
3. The following is an examiner’s statement of reasons for allowance.
Claims 1 and 8
Applicant’s argument to Wang’ 438 and Mariotti is persuasive. Specifically that as amended the claim now recites where on a first robot at a first site the user selects a menu that includes a list of doctors and a second list including a second robot at a second site that then initiates a multi-cast session by selecting one of the doctors in the first list and also a second robot on the robot interface. Neither Wang 238’ nor Wang 637’ shows the specific feature at the robot site. Mariotti does not show the amended features on the robot that allows for starting a multicast session in response to selecting both the doctor and the robot. The new prior art of Pinter, Debusk and Takayama teach displaying a list of doctors in a medical interface that can be contacted  but do not show where the list of doctors is displayed on a robot while also providing a second list of robots to also be selected and that upon selection of the doctor and robot a session is started. Rather in each of Pinter, Debusk and Takayama there is a user interface option to select a doctor from a list and potentially contact the doctor but the amended features are not shown or disclosed in either of  Pinter, Debusk and Takayama. It is noted that  Thus for all these reasons claims 1, 15 and 20 are allowed over the prior art. 
-7 and 10-14 import the same features as depending from claims 1, and 8, thus are allowed for the same reasons. For all these reasons, the claims are thus allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179